Citation Nr: 1819014	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the back.

2.  Entitlement to service connection for osteoarthritis of the left hip, to include residuals of osteoarthritis, status-post left hip arthroplasty, and left hip hemiprosthesis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

These matters come before the Board of Veterans Appeals' (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2016 the Board remanded these matters for additional development to include obtaining VA examinations.  The Board finds that the remand directives have been substantially complied with and therefore will adjudicate the matter.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's current osteoarthritis of the back is not shown to have had its onset in service, manifested to a compensable degree within a year from service, or to be otherwise related to his service.

2.  The Veteran's osteoarthritis of the left hip, to include residuals of osteoarthritis, status-post left hip arthroplasty, and left hip hemiprosthesis is not shown to have had its onset in service, manifested to a compensable degree within a year from service, or to be otherwise related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the back have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for osteoarthritis of the left hip, to include residuals of osteoarthritis, status-post left hip arthroplasty, and left hip hemiprosthesis have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a degree of 10 percent within the first year following 90 days or more active service, even if there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Factual Background and Analysis

The Veteran contends that service connection is warranted for his osteoarthritis disabilities, as he asserts it is a result of an accident that occurred in service.  Specifically, he maintains that while in service, he fell through a hole in the barge, falling 4 feet onto a metal surface, resulting in his current back and left hip disabilities.
As shown in repeated treatment records and affirmed on examination reports, the Veteran has been diagnosed with osteoarthritis of the back and left hip.  As such, the Veteran has current diagnoses.  The remaining question before the Board is whether there is an in-service disease or injury to which such disorder is etiologically related.  While the Veteran has a current diagnosis of osteoarthritis of the back and left hip, there is no probative evidence of a nexus to connect these disabilities to service.  

There is no indication of complaints of or treatment for osteoarthritis in the service treatment records, including the January 1971 separation examination.  The Veteran noted in the separation examination that there was no change in his medical condition.  Further, there is no reference to a fall in the service treatment records.

A July 2003 Social Security Administration decision states that for their purposes the Veteran was deemed disabled as of October 2000 as a result of the following disabilities:  hypertension, osteoarthritis, fibromyalgia and depression, all of which were considered severe.  The decision notes that the Veteran had "osteoarthritic spurring of the C6 vertebra and straightening of the lordotic curvature, which was suggestive of muscle spasms."  It also noted that he had cervical fusion at the C5-6 in July 1999 and that he had cervical and lumbar epidurals performed in March 2001. 

A February 2008 VA Agent Orange and Vesting examination indicates a diagnosis of osteoarthritis.  The disposition is stated as "close case no problems caused by Agent Orange."  

A March 2009 discharge summary by a private provider indicates a diagnosis of severe osteoarthritis, left hip, end stage osteoarthritis and a plan for hip replacement.  It also indicates that the Veteran underwent left total hip arthroplasty.  The diagnosis post-surgery was left hip hemiprosthesis without immediate complication.  

A private examiner authored two letters, suggesting a connection between the Veteran's disabilities and exposure to Agent Orange.  In the letter dated January 2009 the examiner stated that he has been treating the Veteran for various medical problems including fibromyalgia, impaired glucose intolerance, arthritis, and depression/posttraumatic stress disorder.  The examiner noted that the Veteran was involved in Vietnam War and stated that is where he was exposed to Agent Orange.  The private examiner provided an opinion, stating "this could very well be contributing to his symptoms."  In the letter dated July 2011 he stated that in his medical opinion the Veteran's diabetes, generalized arthritis, PTSD and fibromyalgia were caused by his exposure to Agent Orange, "or that it is a significant contributing cause of his medical problems."  

The Veteran underwent a VA examination for his back in April 2017.  The examiner noted that the Veteran had been diagnosed with degenerative arthritis of the spine and then diagnosed the Veteran with degenerative disc disease.  The examiner opined that it is less likely than not that the Veteran's lumbar spine condition is due to military service.  The rationale provided was that even presuming that the Veteran did fall in service, the records do not indicate any back condition by the time he left service.  In addition, the examiner noted that the Veteran reported that his problems did not start until 5 to 15 years after the in-service fall.  The examiner went on to explain that such condition develops with the aging process and that there is nothing to indicate that the Veteran's back disability is anything other than a result of the normal aging process.  The examiner also concluded that the Veteran's back osteoarthritis is less likely than not due to herbicide exposure, as his disability is a normal process of aging and not one caused by herbicide exposure.  

The Veteran also underwent a VA examination for his left hip in April 2017.  The examiner opined that it is less likely than not that the Veteran's left hip arthroplasty is due to military service, to include the injury from falling 4 feet onto a metal surface.  The rationale provided was that if the Veteran had injured his left hip while in service such that it required arthroplasty then he would have needed a left hip replacement decades earlier and there would have been a significant difference between the right and left hip.  The examiner noted that the Veteran did not require bilateral hip replacements until the last decade.  The examiner also concluded that the need for hip replacement was based on arthritis of the hip, which is exceedingly common with aging and less likely than not due to herbicide exposure.  

As is discussed above, there are no medical treatment records of evidence contemporaneous with a fall.  The earliest indication of complaints of or treatment for a back or left hip disability is dated July 1999- over two decades after the Veteran's separation from service.  See Medical Treatment Records furnished by SSA submitted December 2016.  As the earliest medical records of evidence to indicate a back disability or left hip disability is dated over twenty years after service, service connection under the chronic disease presumption is not warranted; similarly, there is no continuity of symptoms.  

In assessing the medical opinions of record, the Board finds the private opinions to be of minimal probative value.  The January 2009 private opinion provided no rationale and was unclear as to which disabilities were being referred to.  The private examiner stated "this could very well be contributing to his symptoms."  The language used is speculative, therefore not probative.  See Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009) (a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might").  The July 2011 private opinion was conclusory, providing no rationale.  These opinions are insufficient and no probative value will be placed on them.

The VA examiner in the April 2017 examinations provided clear, detailed rationale to support his conclusions.  The VA examiner provided detail to explain how that even presuming that the Veteran fell in service as he claimed, such an accident would not produce osteoarthritis.  The examiner noted that there are no records to collaborate that the Veteran sought treatment for any such injuries incurred after the fall.  In addition, the examiner explained how osteoarthritis is consistent with the normal aging process and not indicative of any exposure to Agent Orange.  The Board finds these medical opinions to be credible and highly probative. 

The Board notes that the Veteran is competent to report symptoms such as feeling pain, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to attribute this symptom as part of an osteoarthritis diagnosis, and he has not demonstrated that he is an expert in determining the etiology of osteoarthritis and is a layperson in this regard.  In addition, there is no probative evidence of record to indicate a correlation between his current back and left hip disabilities and his military service.  Therefore, under both the direct and chronic disease theories of entitlement, the Board finds that service connection is not warranted for osteoarthritis of the back or left hip.    

In sum, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for osteoarthritis of the back and of the left hip.  .  


ORDER

Service connection for osteoarthritis of the back is denied

Service connection for osteoarthritis of the left hip, to include residuals of osteoarthritis, status-post left hip arthroplasty, and left hip hemiprosthesis is denied. 



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


